J-S55024-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KERRIE LEI GUIRLEO                         :
                                               :
                       Appellant               :   No. 414 WDA 2019

             Appeal from the PCRA Order Entered January 17, 2019
      In the Court of Common Pleas of Fayette County Criminal Division at
                        No(s): CP-26-CR-0001292-2015


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY McLAUGHLIN, J.:                         FILED JANUARY 06, 2020

        Kerrie Lei Guirleo appeals from the denial of her petition for relief under

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. This case

returns to us after this Court remanded the case for the PCRA court to hold a

Grazier hearing.1 See Order, filed 05/15/19. The PCRA court appointed

counsel who has filed an Anders2 brief and a petition to withdraw as counsel.

We deny counsel’s petition to withdraw and remand with instructions.

        We begin by noting that the proper filing in this case would be a

Turner/Finley letter, as counsel wishes to withdraw on an appeal denying

PCRA relief. See Commonwealth v. Widgins, 29 A.3d 816, 817 n.2
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

2   Anders v. California, 386 U.S. 738 (1967).
J-S55024-19



(Pa.Super. 2011); Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988);

Commonwealth v. Finley, 55 A.2d 213 (Pa.Super. 1988) (en banc).

However, “[b]ecause an Anders brief provides greater protection to a

defendant, this Court may accept an Anders brief in lieu of a Turner/Finley

letter.” Widgins, 29 A.3d at 817 n.2. In any event, we analyze whether

counsel’s brief meets the standards of Turner/Finley.

      A Turner/Finley brief must: (1) detail the nature and extent of

counsel’s review; (2) list each issue the petitioner wished to have reviewed;

and (3) an explanation of why the petitioner’s issues were meritless.

Commonwealth v. Pitts, 981 A.2d 875, 876 n.1 (Pa. 2009). “Counsel must

also send to the petitioner: (1) a copy of the ‘no-merit’ letter/brief; (2) a copy

of counsel’s petition to withdraw; and (3) a statement advising petitioner of

the right to proceed pro se or by new counsel.” Commonwealth v. Wrecks,

931 A.2d 717, 721 (Pa.Super. 2007). If counsel has met the above

requirements, we then conduct an independent review of the petitioner’s

issues to determine if they are in fact meritless. Commonwealth v. Muzzy,

141 A.3d 509, 511 (Pa.Super. 2016). Upon a conclusion that the claims are

meritless, we will then grant counsel’s petition to withdraw. Id.

      Here, counsel has failed to comply with Turner/Finley. In his brief,

counsel states that “[a]fter a thorough review and conscientious examination

of the record,” he believes the appeal is frivolous. Br. at 13. He also lists the

four issues that Guirleo wishes to have reviewed. See id. at 2. However,

counsel does not provide an explanation of why Guirleo’s claims are meritless.

                                      -2-
J-S55024-19



Instead, in a section of his brief entitled “Relevant Legal Authorities,” he offers

a statement of the relevant law regarding the PCRA’s one-year time-bar and

the exceptions to it. See id. at 5-9.

      Accordingly, we deny counsel’s petition to withdraw and remand for

counsel to file either a petition to withdraw and a fully compliant

Turner/Finley no-merit letter, or an advocate’s brief, within 30 days from

the date of this Memorandum.

      Petition denied. Case remanded with instructions. Jurisdiction retained.




                                        -3-